— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated December 19, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue a grant of home relief for 30 days. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. Petitioner was notified that her public assistance in the home relief category would be discontinued. This was apparently based upon the agency’s disbelief of her “claim[ed] lack of public transportation to get to a public work project” interview. At the statutory fair hearing, petitioner testified that she had informed the agency, by telephone, that she could not arrange private transportation for the date set for the interview. Petitioner had, however, arranged to borrow a friend’s car for that day to keep an appointment at the State Employment Office. Petitioner also testified that she had told the caseworker that the alternate date he proposed on the telephone was equally unsatisfactory because public transportation (a bus) was an hour’s walk (some 2% miles) from her home and she could not borrow her friend’s car a second time in the same week. Based upon petitioner’s own testimony, there is substantial evidence to support the agency’s determination that petitioner’s claim of a lack of available transportation to attend the interview on either of two days was not credible. We have examined petitioner’s further assertion, that she.was denied due process, and find it to be without merit. Titone, J. P., Mangano, Gulotta and Thompson, JJ., concur.